 1   RACHELLE TAYLOR GOLDEN 295385
     Rachelle@GoldenADADefense.com
 2   GOLDEN LAW A.P.C.
     1100 W. Shaw Avenue, Suite 132
 3   Fresno, California 93711
     Telephone: (559) 878-3521
 4
     Attorneys for Defendant:
 5   HPC BLACKSTONE INVESTORS, LP
 6
                                UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   GEORGE AVALOS, an individual,               )       No. 1:20-cv-01385-DAD-SKO
                                                 )
10           Plaintiff,                          )       STIPULATION AND ORDER TO
                                                 )       EXTEND RESPONISVE PLEADING
11   v.                                          )       DEADLINE
12                                               )
     HPC BLACKSTONE INVESTORS, LP, a )                   (Doc. 50)
13   California limited partnership; and DOES 1- )
     10, inclusive                               )
14                                               )
     Defendants.                                 )
15                                               )
16                                               )
                                                 )
17                                               )

18
19           IT IS HEREBY STIPULATED by and between Plaintiff, GEORGE AVALOS
20   (“Plaintiff”), and Defendant, HPC BLACKSTONE INVESTORS, LP, (“Defendant”), by and
21   through their respective counsel, that pursuant to Federal Rule of Civil Procedure 6(a), and
22   Local Rule 144, Defendant may have to and including June 17, 2021 to file a responsive
23   pleading to the First Amended Complaint. This extension of time is Defendant’s first extension
24   and does not alter the date of any event or any deadline already scheduled by the Court.
25   ///
26   ///
27   ///
28   ///
                                                     1
                                                                     Stip to Extend Responsive Pleading Deadline
 1   DATED: June 15, 2021                         GOLDEN LAW A.P.C.

 2                                                By_ /s/ Rachelle Taylor Golden__________
                                                         RACHELLE TAYLOR GOLDEN
 3
                                                         Attorney for Defendant,
 4                                                       HPC BLACKSTONE INVESTORS, LP

 5

 6   DATED: June 15, 2021                                 MANNING LAW

 7                                                By_ /s/ Joseph R. Manning, Jr.________
                                                         JOSEPH R. MANNING, JR.
 8                                                       Attorney for Plaintiff,
 9                                                       GEROGE AVALOS

10
                                             ATTESTATION
11

12          Concurrence in the filing of this document has been obtained from each of the
13   invididual(s) whose electronic signature is attributed above.
14                                                By_ /s/ Rachelle Taylor Golden__________
15                                                       RACHELLE TAYLOR GOLDEN
                                                         Attorney for Defendant,
16                                                       HPC BLACKSTONE INVESTORS, LP

17

18
19

20

21

22

23

24

25
26

27

28

                                                      2
                                                                     Stip to Extend Responsive Pleading Deadline
 1                                                ORDER

 2            Pursuant to the parties’ above stipulation (Doc. 50), and for good cause shown, the Court

 3   hereby ORDERS that Defendant HPC BLACKSTONE INVESTORS, LP shall have up to and

 4   including June 17, 2021, to file its responsive pleading to Plaintiff’s First Amended Complaint.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     June 17, 2021                                     /s/   Sheila K. Oberto                    .
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                      3
                                                                    Stip to Extend Responsive Pleading Deadline
